Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00827-CV

                               Les GRIFFIN and Molly Griffin,
                                        Appellants

                                               v.

                             PST INVESTMENT GROUP, LLC,
                                       Appellee

                      From the County Court at Law, Kerr County, Texas
                                  Trial Court No. 19541C
                          Honorable Susan Harris, Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                              VALENZUELA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
prosecution. Costs of appeal are taxed against appellants.

       SIGNED March 31, 2021.


                                                _________________________________
                                                Liza A. Rodriguez, Justice